Citation Nr: 0621203	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-32 945	)	DATE
	)
	)

On appeal from the 
Committee on Waivers and Compromises (Committee) of the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Whether an overpayment of VA compensation benefits in the 
amount of $5,218.40 was properly created or the result of 
sole administrative error?

2.  Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $260.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
September 1969. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 Committee decision that denied the 
veteran's request for a waiver of overpayment in the total 
amount of $5,478.40.  The veteran testified in December 2004 
at a hearing before the undersigned at the RO (i.e., travel 
Board hearing).

The total overpayment consists of two separate sums.  First, 
an overpayment in the amount of $5,218.40 stems from the 
veteran's simultaneous receipt of compensation benefits on 
account of his son, and his son's receipt of Chapter 35 
educational benefits.  Second, an overpayment in VA 
compensation benefits in the amount of $260 stems from the 
veteran's receipt of additional compensation on account of 
having a dependent spouse after the date of their divorce.  
The following decision discusses these two overpayment 
matters separately.  

As to the first issue, the RO did not consider the matter of 
whether the overpayment of VA compensation benefits in the 
amount of $5,218.40 was properly created.  The question of 
whether an overpayment of VA benefits is properly created is 
inherent in waiver of overpayment claims and would be 
addressed prior to the Committee's consideration of whether 
waiver of recovery of the overpayment is warranted.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  The 
propriety of the creation of the indebebtness was not 
addressed in this case.  Nevertheless, given the favorable 
action discussed below, there is no prejudice to the veteran 
and the Bopard need not reach the question of entitlement to 
waiver of recorvery of the overpayment due to dual payment of 
additional compensation to the veteran for his dependent son 
and his con's Chapter 35 benefits.  The Board will proceed 
with appellate review.  
FINDINGS OF FACT

1.  The veteran's son, [redacted], was born on March [redacted], 
1983.  

2.  In October 2001, the veteran notified the RO, through his 
submission of a Certification of School Attendance form, that 
[redacted] was attending school, and that his term began on 
August 20, 2001.  

3.  In a May 2002 compensation award letter, the veteran was 
informed that his compensation benefits included additional 
benefits on account of [redacted] who had continued in 
school past the age of 18.  

4.  In a January 2003 decision, the RO granted the veteran a 
total disability rating based on individual unemployability 
(TDIU) as of May 1, 2000, and established that the veteran's 
dependents were entitled to educational assistance under 
Chapter 35 as of May 1, 2000.  The veteran was notified of 
the aforementioned decision in a February 2003 letter. 

5.  In March 2003, [redacted] filed a VA Form 21-674, 
requesting Chapter 35 benefits.  He indicated he had begun 
his schooling at Doane College in August 2001. 

6.  In October 2003, [redacted] was awarded Chapter 35 
benefits as of August 20, 2001.   

7.  In November 2003, the RO removed [redacted] as a 
dependent as of August 20, 2001. 

8.  In November 2003, the RO notified the veteran of the 
overpayment in the amount of $5,218.40.

9.  The VA had significant information associated with the 
record demonstrating that when [redacted] was awarded 
Chapter 35 benefits, the veteran was in receipt of 
compensation benefits, which included additional benefits for 
his son, [redacted].

10.  There is no indication in the record that the veteran 
committed any act of commission or omission in relation to 
the circumstances in which the overpayment of $5,218.40 was 
created.

11.  The overpayment of $5,218.40, which represents Chapter 
35 educational benefits, was the result of sole 
administrative error.

12.  In November 2003, the RO received notification from the 
veteran (via a Declaration of Status of Dependents) that he 
had divorced [redacted] in August 2003. 

13.  In a December 2003 letter, the RO notified the veteran 
that his compensation benefits were being reduced as of 
October 1, 2003, as evidence had been received showing a 
change in his marital status. 

14.  The veteran was free from fraud, misrepresentation, or 
bad faith in the creation of the overpayment with regard to 
his receipt of additional compensation benefits, on account 
of a dependent spouse, in the amount of $260.

15.  The veteran was at fault in the debt of $260 which was 
created by accepting monthly compensation benefits that he 
knew he was not entitled to after getting a divorce.  

16.  Recovery of the overpayment, in the amount of $260, 
would not result in undue financial hardship (i.e. would not 
deprive the veteran or his family of the basic necessities of 
life).  





CONCLUSIONS OF LAW

1.  An overpayment of compensation benefits, in the amount of 
$5,218.40, in the form of Chapter 35 educational assistance 
for the veteran's son, [redacted], was created based solely 
on administrative error on the part of the VA and, therefore, 
the indebtedness was not properly established.  38 U.S.C.A. 
§ 5112(b)(9),(10) (West 2002); 38 C.F.R. §§ 3.500, 3.707, 
21.3023 (2005).
 
2.  The veteran was free from fraud, misrepresentation, or 
bad faith in the creation of the overpayment, in the amount 
of $260, with regard to the inclusion of a spouse as a 
dependent.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965 
(2005).

3.  Recovery of the overpayment of VA compensation benefits 
with regard to the inclusion of a spouse as a dependent, in 
the amount of $260, would not be against the principles of 
equity and good conscience.  Thus, the overpayment is not 
waived.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 
1.965 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Initially, the Board notes that in Barger v. Principi, 16 
Vet. App. 132 (2002), the United States Court of Appeals for 
Veterans Claims (Court) held that the duties specified in the 
VCAA (which modified VA's duty to assist and notify claimants 
with respect to their claims) are not applicable to a request 
for a waiver of overpayment.  Thus, because this case 
involves requests for waivers of overpayments of VA benefits, 
the Board finds that the VCAA is inapplicable.

The Board notes, however, that the veteran has been advised 
of the appropriate laws and regulations relating to a request 
for a waiver of overpayment.  In addition, he has been given 
ample opportunity to submit evidence and argument in support 
of his claims.  

Issue #1

In this case, the RO awarded the veteran nonservice connected 
disability pension benefits in an October 1999 decision.  In 
a November 1999 letter, the RO informed the veteran of the 
grant of pension benefits and also indicated that he was 
being awarded additional benefits on account of his dependent 
children.  In this letter, he was generally informed that he 
had an obligation to report any changes in the status of his 
dependents, and that if there was any failure to quickly tell 
VA of a dependency change such would result in an overpayment 
which had to be repaid.  

In September 2000, the veteran filed a compensation claim.  
In September 2001, the RO granted service connection for 
diabetes mellitus, type II, and complication s of the 
disease, effective from July 9, 2001.  Because the 
compensation was rating at 30 percent, incombination, the 
veteran was informaed in September 2001 that he would 
continue to be paid pension as the greater benefit.  

In October 2001, the RO received notification from the 
veteran, by his submission of a Certification of School 
Attendance form, that his son, [redacted], was attending 
school, and that his term began on August 20, 2001.  

Thereafter, in a May 2002 letter the RO informed the veteran 
that his service-connected compensation was being increased 
and that such included additional benefits on account of his 
son, [redacted] who remained in school and was over the age 
of 18.  Prior to this award, the veteran had been in receipt 
of pension benefits which was the more beneficial award.  

By a January 2003 RO decision, the veteran was granted a 100 
percent disability rating based on his inability to work due 
to his service-connected disabilities as of May 1, 2000.  
Basic eligibility for Dependents' Educational Assistance was 
also established as of May 1, 2000.  In a February 2003 
letter, the veteran was informed of the aforementioned 
decision and was provided explanatory information regarding 
the Chapter 35 educational assistance program as well as a 
claim form.

In March 2003, the veteran's son, [redacted], filed a claim 
for educational assistance under Chapter 35.  In October 
2003, Chapter 35 educational benefits were granted as of 
August 20, 2001.  In November 2003, the RO informed the 
veteran that as of August 20, 2001, his son, [redacted] 
would not be recognized as a dependent in light of 
[redacted]'s receipt of Chapter 35 benefits.  In November 
2003, the veteran was notified of the overpayment of 
compensation benefits in the amount of $5,218.40.  

The overpayment of $5,218.40 was created by the veteran's 
receipt of additional compensation on account of a dependent 
child (i.e., [redacted]) and [redacted]'s receipt of 
Chapter 35 benefits as of August 20, 2001.  The simultaneous 
receipt of the aforementioned benefits is barred by law.  
Specifically, payment of education benefits under Chapter 35 
bars subsequent payment of additional compensation on account 
of the child in receipt of education benefits.  38 C.F.R. 
§§ 3.707, 21.3023.  

The question that the Board must now address preliminarily is 
whether the aforementioned overpayment was properly created 
in the first instance.  

In order for the Board to determine that the overpayment was 
not properly created, it must be established that the veteran 
was legally entitled to the benefits in question, or if there 
was no legal entitlement, then it must be shown that the VA 
was solely responsible for the veteran being erroneously paid 
benefits.  Sole administrative error connotes that the 
veteran neither had knowledge of nor should have been aware 
of the erroneous award.  Further, neither the veteran's 
actions nor his failure to act must have contributed to 
payment pursuant to the erroneous award.  38 U.S.C.A. 
§ 5112(b)(9),(10); 38 C.F.R. § 3.500(b)(2).  

Here, given the retroactive nature of the RO's October 2003 
award of Chapter 35 educational benefits, the veteran was 
essentially precluded from timely informing VA that he was 
simultaneously receiving additional compensation on account 
of a dependent child as of August 20, 2001.  There is no 
possible way that the veteran could have timely informed VA 
in August 2001 of his receipt of additional compensation 
benefits on account of [redacted], as well as [redacted]'s 
receipt of Chapter 35 benefits as Chapter 35 benefits were 
first awarded in October 2003 and then given retroactive 
effect.  Clearly, there is no indication in the record that 
the veteran committed any act of commission or omission in 
relation to the circumstances in which the overpayment in 
question was created.  

It is clear that VA had significant information associated 
with the record demonstrating that the veteran was in receipt 
of additional disability compensation on account of his son 
at the time of the award of Chapter 35 benefits in October 
2003.  The Board finds that the veteran was without fault in 
allowing the dual payments to take place as a result of the 
administrative processing that evolved in this case.  
Accordingly, the Board concludes that the overpayment in this 
case was the result of sole administrative error.  In view of 
the finding that sole VA error was responsible for the 
overpayment in this case, the Board finds that the 
overpayment in this case was not properly established.  
38 C.F.R. §§ 3.500, 3.707, 21.3023. 

Issue #2

As an initial matter, it is noted that the veteran has 
requested waiver of the collection of an overpayment of VA 
compensation benefits in the calculated amount of $260.  This 
amount represents additional compensation received by the 
veteran on account of a dependent spouse.  The veteran has 
not challenged the validity of the indebtedness, nor does 
there appear to be any further reason to question whether the 
debt was improperly created as to this segment of the 
overpayment.  As such, that question need not be examined 
further.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991).

A review of the record reveals that the veteran divorced 
[redacted] in August 2003.  The RO first received 
notification of the change in the veteran's marital status in 
November 2003, when it received a declaration of status of 
dependents form (VA Form 21-686c) along with a divorce 
decree.  Prior to his divorce, the veteran was in receipt of 
additional compensation benefits on account of his dependent 
spouse.  

Based on this information, the RO, in a December 2003 action, 
reduced the veteran's VA disability compensation effective 
October 2003, by removing the additional benefits paid for 
his ex-wife.  38 C.F.R. § 3.401(b).  The delayed notice of 
the divorce resulted in the overpayment of $260, which is now 
at issue.  

In December 2003, the RO received a request for a waiver of 
recovery of the indebtedness charged and the matter was 
thereby referred to the Committee for further action.  In a 
decision dated in July 2004, the Committee denied the 
veteran's request for a waiver of the overpayment, finding 
that recovery of the debt would not be against "equity and 
good conscience."

The veteran contends, in substance, that a waiver of recovery 
of the overpayment in question is warranted. 

The Committee did not find fraud, misrepresentation, or bad 
faith on the part of the veteran with respect to the creation 
of the overpayment at issue.  The Board, after an independent 
review of the record, concurs with this determination.  
Therefore, waiver is not precluded under the provisions set 
forth in 38 U.S.C.A. § 5302(a).  However, to dispose of this 
matter on appeal, the Board must determine whether the 
recovery of the overpayment would be against the principles 
of equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 
1.965(a).

The regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights.  
38 C.F.R. § 1.965(a).  In such a determination consideration 
will be given to elements which include the degree of fault 
of the debtor; a balancing of fault between the debtor and 
VA; whether recovery of the overpayment would cause undue 
financial hardship to the debtor, or result in unjust 
enrichment; and whether repayment of the debt would defeat 
the purpose for which it was intended.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.965.

With regard to "fault," it was clear from the February 2003 
award letter that the veteran was informed that he was 
receiving additional compensation benefits on account of his 
spouse and children.  He was also told to inform the RO 
immediately if there were any changes in the status of his 
dependents.  These facts lead the Board to conclude that the 
veteran knew or at least should have known, including at the 
time of his August 2003 divorce, that he was to report 
changes in his marital status to VA.  

The Board finds that the veteran, and not VA, was at fault 
for the debt created in this case.  The veteran accepted 
additional compensation on behalf of [redacted] after 
knowing that he was not entitled to this compensation, and VA 
promptly adjusted his award upon receipt of information that 
the couple had divorced in August 2003.  

As to the element of "undue financial hardship," the Board 
observes that the regulation provides that consideration 
should be given to whether collection of the indebtedness 
would deprive the debtor or his family of the basic 
necessities.  According to a Financial Status Report (FSR) 
(VA Form 4-5655) received in August 2004, his income 
(approximately $3,927) appears to exceed his expenses 
(approximately $2,178) by approximately by $1,749.  In 
addition, his assets were calculated in the amount of 
$90,000.  Thus, the Board finds that the recovery of the 
overpayment in the amount of $260 would not result in undue 
financial hardship on the veteran and deprive him of the 
basic necessities of life.  

Although the relatively small amount involved does not raise 
significant questions of unjust enrichment by the veteran, 
there is no evidence that the veteran relinquished a valuable 
right or incurred any legal obligations resulting from 
reliance on VA benefits.  38 C.F.R. § 1.965(a).  Furthermore, 
the evidence of record discloses no other element of the 
standard of equity and good conscience which would persuade 
the Board that the Government should waive its right to the 
repayment of the assessed indebtedness.  It is noted that 
recovery of the overpayment would not defeat the purpose or 
the objective of the program, which is intended to provide 
financial support to disabled veterans and their dependents, 
including a spouse, and the veteran did not have a spouse 
from the time of his divorce.

In conclusion, the preponderance of the evidence is against 
the veteran's claim that recovery of the overpayment I the 
amount of $260 would be against the principles of equity and 
good conscience.  In reaching this decision, the Board has 
considered the doctrine of granting the benefit of doubt to 
the veteran but does not find the evidence is approximately 
balanced such as to warrant its application.  38 U.S.C.A. 
§ 5107. 


ORDER

The overpayment of VA compensation benefits in that amount of 
$5218.40, was the result of sole VA administrative error.  
The overpayment was, therefore, improperly created and to 
this extent the appeal is granted.

Entitlement to waiver of recovery of the overpayment of VA 
compensation benefits in the amount of $260 is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


